DETAILED ACTION
Claims 5-22 are pending in the instant application, Applicant canceling claims 1-4 by preliminary amendment. The present application is being examined under the pre-AIA  first to invent provisions.

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf 

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 15, and 21 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter 
It should be noted that the written description requirement is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail.
As to claims 9, 15, and 21, the independent claims recites “applying a predictive algorithm capable of anticipating and assessing a probability of an event”.  Applicant’s disclosure does not give sufficient detail to allow one having ordinary 

Claim Rejections - 35 USC § 112, 2nd Paragraph
35 U.S.C. 112 (pre-AIA ), second paragraph reads as follows:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-22 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
As to claims 5-22, the independent claims recite:
providing the second user with a first menu of goods or services;
receiving a first selection from the second user based on the provided first menu of goods or services;
comparing the received first selection to the updated predefined selections;
providing to the second user, in response to the received first selection, an updated first menu of goods or services including the targeted recommendation; and
providing directions to the first user based on the second selection.
This claim language is indefinite because there is no clear functional relationship between the elements concerning the first user and the elements recited above concerning the second user.

Claims 17-22 recite the limitation “computer readable program code means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, claim 17-22 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 5-22 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 5 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 5 by:

receiving a selection from the first user based on the provided menu of goods or services;

receiving a second selection from the first user based on the provided updated menu of goods or services;

updating the predefined selections based upon the second selection;

receiving a first selection from the second user based on the provided first menu of goods or services;

providing directions to the first user based on the second selection



Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 5 by:
comparing the received selection to predefined selections and generating a targeted recommendation for the first user;

comparing the received first selection to the updated predefined selections;

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating the appropriateness of a business to provide goods or services that a hotel guest has requested. Thus, claim 5 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.


applying a predictive algorithm capable of anticipating and assessing a probability of an event 

These steps are abstract in nature because they are directed towards the Mathematical Concepts of the mathematical calculations required to predict an outcome.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 5 are:
receiving personal information from the first user including an identification, password, demographic and privacy level;

providing the first user with a menu of goods or services based on the demographic and privacy level;

providing to the first user, in response to the received selection, an updated menu of goods or 

providing the second user with a first menu of goods or services;

providing to the second user, in response to the received first selection, an updated first menu of goods or services including the targeted recommendation;

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 5 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 5 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:


a memory; 

a processor coupled to the memory 

computer product comprising a computer readable medium

computer readable program code means for

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 5 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraph 42-50 and fig. 1-2.  

Thus, claim 5 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.
[As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dailey, US 2010/0250707, in view of official notice.
Note: Bold text is unamended claim language.

AS TO CLAIM 1 
receiving personal information from the first user including an identification, password, demographic and privacy level;
providing the first user with a menu of goods or services based on the demographic and privacy level;
Dalley (paragraphs 41-42, 45, and 67) teaches showing options to a customer based upon a user input, including preferences and privacy.

receiving a selection from the first user based on the provided menu of goods or services;
Dalley (paragraph 41)

comparing the received selection to predefined selections and generating a targeted recommendation for the first user;
Dalley teaches concerning targeted recommendations (paragraphs 41-42).

providing to the first user, in response to the received selection, an updated menu of goods or services including the targeted recommendation based the comparison;
Dalley (paragraphs 41-42, 45, and 67) teaches showing options to a customer based upon a user input, including preferences and privacy.

receiving a second selection from the first user based on the provided updated menu of goods or services;
updating the predefined selections based upon the second selection;
Dalley (paragraph 70) teaches updating the system database based on the user’s previous selections.

providing the second user with a first menu of goods or services;
Dalley (paragraphs 41-42, 45, and 67) teaches showing options to a customer based upon a user input, including preferences and privacy.

receiving a first selection from the second user based on the provided first menu of goods or services;
Dalley (paragraph 41)

comparing the received first selection to the updated predefined selections;
Dalley teaches concerning targeted recommendations (paragraphs 41-42).

providing to the second user, in response to the received first selection, an updated first menu of goods or services including the targeted recommendation;


providing directions to the first user based on the second selection.
Dalley teaches concerning targeted recommendations (paragraphs 41-42), but does not teach explicitly of providing directions. The Examiner takes official notice that it is old and well known in the art of referring someone to an attraction to include providing directions to that attraction. The motivation is to get the customer to the attraction so that the customer spends money at the attraction.

STATEMENT CONCERNING THE COMBINATION
Dalley teaches a system for making recommendations to a user of a business. The facts officially noticed concern providing additional means of data acquisition and analysis based on that data acquisition means.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the facts officially noticed for other data 

AS TO CLAIM 6 (of 5) 
wherein the menu of goods or services comprises at least one of dining, room service, activity, or product.
Dalley teaches wherein the action comprises at least one of presenting a restaurant or room service menu, providing an order for restaurant or room service, providing directions to a location, ordering tickets to an activity, making a reservation at a restaurant, and purchasing products (paragraphs 59-60).

AS TO CLAIM 7 (of 5) 
wherein the predefined selections includes specific goods or services that are local to the first user or the second user.
Dalley (paragraphs 41 and 44) teaches concerning local area.

AS TO CLAIM 8 (of 7) 
wherein the targeted recommendation comprises a popular good or service local to the first user or the second user.


AS TO CLAIM 9 (of 5) 
wherein the comparing includes applying a predictive algorithm capable of anticipating and assessing a probability of an event to generate the targeted recommendation.
Dalley teaches concerning targeted recommendations (paragraphs 41-42). Dalley does not teach explicitly concerning predictive algorithms. However, the Examiner takes official notice that predictive algorithms are old and well known in the art at the time of the invention, as evidenced by Moshfeghi US 2011/0035284, paragraphs 67-68 and 79.

AS TO CLAIM 10 (of 5) 
further comprising
generating a report based on the selection, the first selection, and the second selection.
Dalley (paragraphs 41-42, 45, and 59-60)

AS TO CLAIMS 11-16 
The claims recite elements substantially similar to those recited in claims 5-10. Thus, the art and rationale of claims 5-10 applies. 

AS TO CLAIMS 17-22 
The claims recite elements substantially similar to those recited in claims 5-10. Thus, the art and rationale of claims 5-10 applies. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer 
Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,870,594. 
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 9,870,594. 
Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 2-9 of U.S. Patent No. 9,870,594. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant claims and the prior granted patent amount to minimal changes, mostly associated with extra-solution activity or similar elements.

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-17 of U.S. Patent No. 10,796,387. 
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 10,796,387. 
Claims 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11-17 of U.S. Patent No. 10,796,387.
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the instant claims and the prior granted patent amount to minimal changes, mostly associated with extra-solution activity or similar elements.

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(2) the elements in combination do not merely perform the function that each element performs separately; or
(3) the results of the claimed combination were unexpected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on 

/Leland Marcus/
Primary Examiner
Art Unit 3623